Citation Nr: 0513400	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  97-11 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
service-connected chronic recurrent tension headaches.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1977 
to October 1981.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from an October 1996 decision of the RO.  

In August 1997, the veteran testified at a personal hearing 
held at the RO before a Hearing Officer.  

In April 1999 and September 2000, the Board remanded the case 
for additional development of the record.  



FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
on the merits herein on 
appeal has been obtained, and VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claims and the evidence necessary to substantiate his 
claims.  

2.  The service-connected chronic recurrent tension headaches 
are not shown to be productive of a disability picture that 
is manifested by very frequent, completely prostrating and 
prolonged headache attacks that are productive of severe 
economic inadaptability.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected chronic recurrent tension 
headaches have not been met. 38 U.S.C.A. § 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§4.7, 4.124a including Diagnostic 
Code 8100 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

It is noted that in a letter dated in January 2005, the RO 
provided notice to the veteran regarding the VCAA.  The RO 
informed the veteran of the medical and other evidence needed 
to substantiate his claim and of what medical or other 
evidence he was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  

In the Statement of the Case and Supplemental Statements of 
the Case, the veteran has been provided with pertinent rating 
schedule provisions regarding his increased rating claim for 
a headache disability.  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Furthermore, the veteran also testified at a personal hearing 
held at the RO in August 1997.  He was accorded VA 
examinations that were completed in September 1997, September 
1999, January 2001 (with addendum opinion provided in 
November 2001), and February 2005.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  


Increased rating for service-connected headache disability

The veteran claims that his service-connected headaches 
warrants an increased rating.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected headaches have been rated 
under the criteria in the VA Schedule for Rating Disabilities 
by analogy to migraine.  Under these criteria, a 30 percent 
rating is assigned with characteristic prostrating attacks 
occurring on an average once a month over last several 
months.  

The highest or 50 percent rating may be assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124, Diagnostic Code 8100.  

In this case, the Board has reviewed VA medical records dated 
from 1996 to 2003 that document treatment for a variety of 
health concerns that include hearing difficulties, chest 
pain, hypothyroidism, gastroesophageal reflux disorder and 
low back pain.  

In September 1996, the veteran complained of severe headache 
and chest tightness.  In a September 1997 treatment record, 
the veteran reported use of Motrin to treat his headaches.  
It appears that he suffered 2 to 3 headaches per week.  

In a November 1999 neurology note, the veteran was reported 
to have steady, chronic headaches, consistent with tension 
headaches.  The VA physician noted that the headaches were 
unlikely to go away because of the veteran's long past 
history of headache.  The VA physician reported that the 
headaches were not migraine due to lack of neurological 
basis.  

In a January 2001 primary care note, the veteran reported 
being told by a VA physician that his headaches were due to 
scar tissue from previous mastoid surgery rather than 
migraines.  He reported pain control of headaches with 
medication.  In January 2002, the veteran noted that his 
headaches occurred daily and bothered his left eye.  

The veteran testified at a personal hearing in August 1997.  
He stated that he suffered from tension headaches about 8 
times a month, 2 to 3 per week that last from 1 to 3 days.  
The headaches caused him to be irritable, tense and weak.  
The veteran denied hospitalization for headaches and noted 
that he formerly used narcotic medication to treat his pain.  
The veteran stated that because of his headaches, he had not 
worked since 1991.   

On VA examination in September 1997, the veteran reported 
having had daily headaches.  On a scale of 1-10 (with 10 
being the worst headache possible), the veteran complained of 
pain that was 5/10 with some that were 10/10, completely 
debilitating with occasional photophobia and nausea.  

On examination, the veteran's memory was noted to be 3/3 at 3 
and 5 minutes.  Cranial nerves revealed extraocular movements 
intact, discs sharp, face symmetrical, tongue midline, and 
sternocleidomastoid within normal limits.  Tenderness was 
noted along the trapezius, but no cervical spine tenderness 
was identified.  The examiner's assessment was that of 
cervicogenic headache with occasional migraine exacerbation.  

On VA examination in September 1999, the veteran was noted to 
have been unemployed due to headaches.  The veteran noted 
development of debilitating headaches following removal of 
choleteatoma in 1979.  He reported headaches 3 to 4 times a 
week with sharp, throbbing pain.  The episodes were noted to 
be unrelated to scotomata or to nausea or vomiting.  

The veteran noted use of various medications such as Tylenol 
3, Imitrex and Percocet.  The examiner noted the strong-
looking appearance of the veteran's hands and remarked that 
they looked like the "hands of a person that work[ed] with 
them all the time, particularly in the farm or in the 
country."  

On neurological examination, the veteran was noted to have 
normal speech and gait.  His cranial nerves and audition were 
noted to be good throughout .  Motor strength, coordination, 
sensation and deep tendon reflexes were normal.  The veteran 
had no pathological reflexes.  

The examiner's impression was that of headaches of uncertain 
etiology.  The examiner noted that a January 2002 
computerized axial tomography scan that showed status post 
right mastoidectomy, negative for abnormalities.  

The examiner opined that the veteran had some functional 
overlay, judging by the statement that he did not work and 
the strength and appearance of work noted in his hands.  

On VA examination in January 2001, the veteran noted past 
employment as an operator of heavy equipment.  The examiner 
reported that the veteran had a bilateral ear problem in the 
past that caused him to suffer multiple tympanoplasties, 
bilateral mastoidectomies, and the removal of the right ear 
cholesteatoma.  Following the right ear cholesteatoma, the 
veteran developed headaches, primarily, right-sided.  The 
veteran complained that the headaches are pulsating, steady 
and achy.  

On neurological examination, the veteran was noted to be 
awake, alert and cooperative.  His mentation, gait, 
coordination, and sensation were normal.  The veteran had no 
carotid bruits and all deep tendon reflexes were within 
normal limits.  

The examiner diagnosed the veteran with headaches, probably 
psychogenic or tension headaches in nature, most likely 
unrelated to the ear problems.  

In a November 2001 VA addendum  opinion to the January 2001 
VA examination, the examiner reported seeing the veteran in 
January 2001.  The examiner noted the veteran suffered daily 
headaches that were steady and unsubsiding.  

The examiner added that "this [was] a hallmark of tension 
headaches, and, as such, [were] not prostrating in any way 
and [could] not be used as an excuse for not being able to 
work."  

The examiner noted that "there [was] no evidence that these 
headaches are related in any way to any intracranial 
pathology in spite of the fact that this patient had a 
cholesteatoma removed years ago."  

The veteran was examined for VA purposes in February 2005.  
The veteran reported the onset of headaches subsequent to his 
1984 removal of cholesteatoma from the right mastoid region.  
His headache pain was described as a sharp, shooting pain, 
originating in the right mastoid area with pain radiating 
into the skull behind the right eye.  

The veteran described the headache pain as intense and 
unyielding to any procedure or medication.  The veteran 
reported that his headache frequency varied from a daily to 
monthly occurrence.  His headaches usually occurred at night 
and generally kept him awake.  

The examiner noted that the veteran's reported symptoms were 
inconsistent with migraine and that the fact that the pain 
that made him short-tempered and isolative did not suggest 
migraine.  

On examination, the veteran was alert with no language 
disturbances or dementia.  Cranial nerve examination 
demonstrated normal ocular motility.  The veteran reported 
dizziness on rapid sideways movement of the eyes.  The 
veteran reported no nystagmus or visual field defect.  

His face was noted to be symmetrical with normal jaw 
strength, sensation and facial expression.  Mobility of the 
palate and tongue, strength of the sternomastoid and upper 
trapezius muscles were reported as normal.  Examination of 
motor systems demonstrated normal muscle mass, tone, 
strength, station, gait, and coordination.  

The examiner's impression was that the veteran's headaches 
were a neuritic type of pain which was "reasonably related 
to his right mastoid ear surgery and within reasonable 
medical certainty, [were] part and parcel of that surgery and 
its residual."  

The examiner noted that the veteran did not seem to have a 
separate issue of either migraine headache or tension type 
headache.  The examiner reported that the veteran did not 
have prostrating headaches, that his headaches were chronic 
and unrelieved pain and that this was detrimental to the 
enjoyment of his daily activities.  

The veteran reported that he was forced to quit a job because 
of the chronicity of his headaches due to missed work and 
temper and personality changes that occur with his chronic 
pain.  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a schedular 
rating in excess of the currently assigned 30 percent.  

While the veteran testified that he suffers from occasional 
prostrating headaches, evidence from recent VA examination 
reports refutes the presence of prostrating and prolonged 
headache attacks.  

In February 2005, the veteran stated that he had gone as long 
as one month without a headache, but also noted the daily 
occurrence of headaches, but did not specify whether they 
were prostrating in nature.  

Rather, the veteran had consistently complained that his 
headaches cause him to be irritable and temperamental, which 
the February 2005 VA examiner found to be inconsistent with 
migraine headaches.  

The November 2001 VA examiner reported that "there is no 
evidence that these headaches are related in any way to any 
intracranial pathology in spite of the fact that this patient 
had a cholesteatoma removed years ago."  

Despite the veteran's report of his being unemployed since 
1991 due to headaches, the medical evidence of record does 
not indicate that his headache disability is productive of 
severe economic inadaptability.  

In this regard, the November 2001 VA examiner characterized 
the veteran's headache disability as "a hallmark of tension 
headaches, and, as such, are not prostrating in any way and 
cannot be used as an excuse for not being able to work."  

Additionally, the September 1999 VA examiner opined that the 
veteran had some functional overlay, in light of the 
veteran's statement that he did not work and the strength and 
appearance of work noted in his hands.  

Accordingly, the Board finds that an increased rating higher 
than 30 percent is not for application in this case.  38 
C.F.R. §§ 4.7, 4.124, Diagnostic Code 8100.  

Notwithstanding the above discussion, an increased rating may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the veteran's chronic 
headache disability presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  



ORDER

An increased rating in excess of 30 percent for the service-
connected chronic recurrent tension headaches is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


